Title: From George Washington to Major General William Heath, 21 August 1780
From: Washington, George
To: Heath, William


					
						Dear Sir
						Head Quarters Orange Town 21st Augt 1780.
					
					Your favor of the 17th reached me last Evening. I have recieved intelligence that Sir Henry Clinton went himself towards the East End of Long Island on the 16th and that the troops at Whitestone were again embarking. I have an account of Sir Henry’s movement through two different Channels—that of the embarkation only thro’ one. I can hardly suppose that he will, considering the present position of this Army, venture to carry a force from New York sufficient to make an attempt upon Rhode Island; but that you may have the earliest intelligence of any movements, I have desired Genl Arnold and Major Tallmadge to transmit immediately to you, any well grounded information they may receive. This you will of course communicate to the General and Admiral of France.
					
					They are apprehensive in New York of an embarkation of troops for the West Indies, but I have nothing from thence which satisfies me of the truth of the report. I am with great Regard Dear Sir Your most obt Servt
					
						Go: Washington
					
					
						P.S. I have just heard that Genl Clinton was certainly in New York the day before Yesterday.
					
				